Citation Nr: 1604142	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-11 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with recurrent major depressive disorder prior to October 31, 2011. 
 
 2.  Entitlement to a rating in excess of 70 percent for PTSD with recurrent major depressive disorder from October 31, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2013, the Board remanded the case for further development.
 
 
FINDING OF FACT

In December 2014, prior to the promulgation of a Board decision, the Veteran requested to withdraw his appeal regarding ratings for PTSD with recurrent major depressive disorder in excess of 50 percent prior to October 31, 2011, and in excess of 70 percent thereafter.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal regarding entitlement to a rating in excess of 50 percent for PTSD with recurrent major depressive disorder prior to October 31, 2011, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for the withdrawal of the appeal regarding entitlement to a rating in excess of 70 percent for PTSD with recurrent major depressive disorder from October 31, 2011, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In correspondence received in December 2014, the Veteran unequivocally expressed his intent to withdraw his appeal regarding ratings for PTSD with recurrent major depressive disorder in excess of 50 percent prior to October 31, 2011, and in excess of 70 percent thereafter.  While the Veteran's representative submitted an appellate brief in support of the Veteran's claim in January 2016, the Board finds that the intention of the Veteran's withdrawal of the issues before the Board was clear.  Thus, as there are no allegations of error of fact or law for appellate consideration on these claims, the Board does not have jurisdiction to consider an appeal in these matters.


ORDER

The issue of entitlement to a rating in excess of 50 percent for PTSD with recurrent major depressive disorder prior to October 31, 2011, is dismissed.
 
The issue of entitlement to a rating in excess of 70 percent for PTSD with recurrent major depressive disorder from October 31, 2011, is dismissed.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


